I)ISMISS: Opinion issued October 5, 2012




                                                in The
                                  (!nttrt tif Apiiah
                         FiftIi Jiitrirt uf jixwi at Ja11ai
                                         No. 05-1 2-00402-CV


                                  JO [IN BUNTEN, J R, Appellant

                                                  V.

                     GRAHAM MORT(;A(;E CORPORATION, Appellee


                       On Appeal from the 10 1st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-1l-00580-E


                                MEMORANDUM OPINION
                              Before Justices Morris, Francis, and Murphy
                                      Opinion By Justice Murphy

       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant no longer

desires to pursue the appeal. Accordingly, we grant appellant’s motion and dismiss the appeal. See

TEX. R. App. P. 42.1(a)(l).


                                                         )   I
                                                                                 P
                                                                                 J
                                                                            if       4



                                                       MARY M1JRPKY
                                                       JUST1CE

120402 F.P05
                                (!niart vf .\pi’rak
                       Fif 11! Oitrirt nf ixa at Ju1tai

                                      JUDGMENT
JOI-IN BUNEN. JR., Appellant                       Appeal from the 1 () I St Judicial District Court
                                                   of Dallas County, Texas. (TrCt.No. DC- 11-
No, 05-1 2-00402-CV          V.                    00580-E).
                                                   Opinion delivered by Justice Murphy. Justices
GRAI-IAM MOREGAGE CORPORATION.                     Morris and Francis, participating.
Appellee

       Based on the Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee. Graham Mortgage Corporation. recoverits costs of the appeal
from appellant. John Bunten, .J r.


Judgment entered October 5. 2012.




                                                    JftU //i 4!                     f
                                                  MARY MdPHY
                                                  JUSTICE